Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 1 of 21 PageID #: 10266



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                          :     Chapter 11
                                                :     Case No. 19-11626 (LSS)
PES HOLDINGS, LLC, et al.,                      :     Jointly Administered
                                                :
                  Debtors.                      :
______________________________________________ :
CORTLAND CAPITAL MARKET SERVICES, LLC,          :
                                                :
                  Appellant,                    :     Civ. No. 20-363 (RGA)
            v.                                  :
                                                :
ICBC STANDARD BANK PLC.,                        :
                                                :
                  Appellee.                     :
______________________________________________________________________________

                              MEMORANDUM OPINION

Damian S. Schaible, James I. McClammy, David B. Toscano (argued), Aryeh Ethan Falk, Davis
Polk & Wardwell LLP, New York, New York; Robert J. Dehney, Andrew R. Remming, Paige N.
Topper, Morris Nichols Arsht & Tunnell LLP, Wilmington, Delaware, attorneys for Appellant
Cortland Capital Market Services, LLC.

Richard I. Werder, Jr., Deborah Newman (argued), David M. Cooper, Zachary Russell, Quinn
Emanuel Urquhart & Sullivan, LLP, New York, New York; William P. Bowden, Stacy L.
Newman, Ashby & Geddes, P.A., Wilmington, Delaware, attorneys for Appellee ICBC Standard
Bank Plc.




January 4, 2021
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 2 of 21 PageID #: 10267



/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

       This appeal arises in the Chapter 11 bankruptcy cases of PES Holdings, LLC (together

with certain affiliates, “Debtors”) and concerns which of two secured creditors—ICBC Standard

Bank Plc (“ICBCS”) or Cortland Capital Market Services, LLC (“Appellant”)—has the first

priority interest in business interruption insurance proceeds (“BI Proceeds”) following a

catastrophic explosion at the Debtors’ oil refinery in Philadelphia. Appellant initiated an

adversary proceeding seeking declaratory relief, and the parties filed summary judgment

motions. On February 28, 2020, the Bankruptcy Court issued its Opinion, In re PES Holdings,

LLC, 2020 WL 1047768 (Bankr. D. Del. Feb. 28, 2020) and accompanying Order (Adv. D.I.

67). 1 The Court held that the answer to this dispute is controlled by an intercreditor agreement

governing the relative priority of ICBCS’s and Appellant’s interests in the Debtors’ assets, and

that the intercreditor agreement unambiguously provides that ICBCS has the first priority

interest. For the reasons set forth below, the Court will affirm the Order.

I.     BACKGROUND

       A.      Prior Chapter 11 Cases

       The Debtors’ principal asset was a refining complex located on a 1,300 acre industrial

site 2.5 miles from downtown Philadelphia, which included two interconnected refineries: Girard

Point and Point Breeze. (CA0004, Compl. ¶¶ 16-17) The Refining Complex produced a full

range of transportation fuels, which were marketed throughout the northeastern U.S. and to




1
 The docket of the Chapter 11 cases, captioned In re PES Holdings, LLC, No. 19-11626 (LSS)
(Bankr. D. Del.), is cited herein as “Bankr. D.I. __.” The docket of the adversary proceeding,
captioned PES Holdings, LLC v. ICBC Standard Bank Plc., Adv. No. 19-50282 (LSS) (Bankr. D.
Del.), is cited herein as “Adv. D.I. __.” The appendix (D.I. 15-23) filed in support of
Appellant’s opening brief is cited herein as “CA__,” and the appendix (D.I. 27) filed in support
of ICBCS’s answering brief is cited herein as “IA__.”
                                                  2
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 3 of 21 PageID #: 10268



international markets. (CA0004-5, Compl. ¶ 18; CA1482, ¶ 18). On January 21, 2018, certain

Debtors filed petitions for relief under the Bankruptcy Code (the “Prior Chapter 11 Cases”).

               1. Intermediation Facility

       A critical component of the Debtors’ emergence from their Prior Chapter 11 Cases was

ICBCS’s agreement to provide intermediation services to the Debtors (the “Intermediation

Facility”). (CA1701, Declaration of Deborah Newman ¶ 4). The record reflects that the Debtors

repeatedly represented that the Intermediation Facility was crucial to their continued business

operations because it “provides, among other things, the working capital necessary for the

Debtors to operate the refinery.” 2 Pursuant to the documents governing the Intermediation

Facility, ICBCS exclusively sourced and purchased raw materials and other feedstock from third

parties to be refined by the Debtors, in order for the Debtors to supply ICBCS with refined

products. (CA1701, ¶ 4). ICBCS maintained title to the raw inventory until the product was

ready to be refined, and then sold the inventory to the Debtors. (Id). Once the product was

refined, ICBCS purchased the refined product and coordinated the sale of the product with the

Debtors’ assistance. (Id). Each day, ICBCS netted the value of the raw materials it supplied

against the value of the refined product it received, deducted an agreed margin, and deposited the

net amount into a cash collateral account held by the Debtors and subject to ICBCS’s first

priority security interest. (See id. ¶ 5). This arrangement enabled the Debtors to reduce their

working capital requirements significantly and provided a stable source of raw materials, both of

which were critical to the Debtors’ emergence from their Prior Chapter 11 Cases. (Id.)


2
  CA0006, Complaint ¶ 29; see also IA028-29, Motion for Intermediation Contracts (Bankr. D.I.
22) ¶¶ 9, 12-13 (Case No. 18-10122 (KG)) (“The Intermediation Contracts … are critical to the
operations of the Debtors’ business.”); IA043, Motion to Modify Plan (Bankr. D.I. 449) ¶ 1
(Case No. 18-10122 (KG)) (“The viability of the Debtors’ businesses is substantially dependent
on their ability to have access to intermediation arrangements.”); IA054, Motion for
Implementation of Intermediation Facility ¶ 2 (Bankr. D.I. 485) (Case No. 18-10122 (KG))
(“The new intermediation facility [with ICBCS] is critical to the Debtors’ business.”).
                                                  3
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 4 of 21 PageID #: 10269



       Services provided in connection with the Intermediation Facility required ICBCS to enter

into numerous contracts with third parties—including transportation requirements to get raw

materials to the Debtors and refined products from the Debtors, as well as the implementation of

significant infrastructure—which exposed ICBCS to significant potential liability in the event

that the refinery shut down unexpectedly. As part of the Intermediation Facility, on June 18,

2019, ICBCS and certain of the Debtors (the “PES Parties”) entered into the Sixth Amended and

Restated Supply and Offtake Agreement (the “SOA”). (See id. ¶ 6). The SOA required the PES

Parties to maintain business interruption insurance naming ICBCS as an additional insured, loss

payee, and mortgagee, as well as property insurance so naming ICBCS. (See CA1810, 1818-19,

1823-24, 2201, 2208 (SOA §§ 10.04, 10.12(b), 8.16, Schedules 10.04, 8.16)).

               2. ICBCS Pledge Agreement

       To secure the PES Parties’ obligations under the SOA, the PES Parties and ICBCS

entered into the “ICBCS Pledge Agreement,” through which the PES Parties granted ICBCS a

lien on substantially all of their assets (the “SOA Pledged Collateral”). (See CA2284-86, ICBCS

Pledge Agmt. § 2.1). The SOA Pledged Collateral consists of all of the PES Parties’:

       right, title, and interest ... in, to and under the following property; wherever located, and
       whether now existing or hereafter arising or acquired from time to time ... :

               i.      all Accounts;
               ii.     all Inventory, including all raw materials, work in process and finished
                       goods, relating to any of the foregoing items in this clause (ii);
               iii.    all Renewable Identification Numbers wherever located;
               iv.     all Money and Deposit Accounts;
               v.      all Letters of Credit and Letter-of-Credit Rights supporting payment of
                       any of the foregoing;
               vi.     all Equipment;
               vii.    all Fixtures;
               viii.   all Trademarks;

                                                 4
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 5 of 21 PageID #: 10270



               ix.    all Equity Interests in each Subsidiary directly owned by such Grantor as
                      of the date hereof …;
               x.     to the extent evidencing any of the foregoing, (A) Documents,
                      (B) Instruments, (C) General Intangibles, (D) Commercial Tort Claims,
                      and (E) Supporting Obligations and all other forms of obligations owing to
                      any Grantor or in which any Grantor may have any interest …;

               xi.    to the extent not otherwise included above, all Records evidencing any of
                      the foregoing; and
               xii.   all Proceeds and products of each of the foregoing …

(Id.) The ICBCS Pledge Agreement is governed by New York law, and defines “Accounts,”

“Inventory,” “Money,” and “Proceeds” consistent with the New York Uniform Commercial

Code (“NYUCC”). (CA2277, 2310, §§ 1.1(a), 10.7). The ICBCS Pledge Agreement’s

definition of “General Intangibles” includes the NYUCC definition but also goes beyond it, and

expressly includes (among other things) insurance policies:

       (i) all of such Grantor’s rights, title and interest in, to and under all Contracts and
       insurance policies (including all rights and remedies relating to monetary damages,
       including indemnification rights and remedies, and claims for damages or other relief
       pursuant to or in respect of any Contract) ….

(CA2280, § 1.1(c) (emphasis added)).

               3. Term Loan Credit Agreement

       On August 7, 2018, PES Holdings, on behalf of itself and the other PES Parties, entered

into the “Term Loan Credit Agreement” with Appellant and certain lenders (together with their

successors-in-interest, the “Term Loan Lenders”), pursuant to which PES Holdings borrowed

$619,500,000. Unlike the SOA, the Term Loan Credit Agreement requires that the PES Parties

maintain insurance covering only real and personal property, and that “such insurance” “name

the … Agent [Appellant] as insured party or loss payee” and additional insured. (CA2404-05,

2409 Term Loan Credit Agmt. § 5.05(c); 5.11(b)). The Term Loan Credit Agreement does not

require that the PES Parties maintain business interruption insurance. (Id.) In conjunction with


                                                5
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 6 of 21 PageID #: 10271



the Term Loan Credit Agreement, on August 7, 2018, the PES Parties and Appellant entered into

the “Term Loan Pledge Agreement,” granting Appellant security interests in substantially the

same collateral (the “Common Collateral”) as those subject to ICBCS’s security interests.

(CA2988-89, § 2.1).

               4. The Intercreditor Agreement

       In connection with the SOA and Term Loan Credit Agreement, Appellant, ICBCS, and

the PES Parties entered into the Intercreditor Agreement, which governs the relative priority of

Appellant’s and ICBCS’s interests in the Common Collateral. The Intercreditor Agreement is

governed by New York law. (CA3060, § 8.06(a)). The Intercreditor Agreement provides that (i)

ICBCS will have a first priority security interest, and Appellant will have a second priority

security interest, in “SOA Priority Collateral,” and (ii) Appellant will have a first priority

security interest, and ICBCS will have a second priority security interest, in “Term Loan Priority

Collateral,” which consists of everything that is not SOA Priority Collateral (CA3050, § 4.01).

“SOA Priority Collateral” is defined as each PES Party’s “now existing or hereinafter arising”:

       (i)     Accounts;
       (ii)    Inventory, including all raw materials, work in process and finished goods,
               relating to any of the foregoing items in this clause (ii) (together with the items in
               clauses (i) and (ii) above, the “Current Assets Collateral”);
       (iii)   all Money and Deposit Accounts relating to the foregoing;
       (iv)    all of the following: (A) to the extent evidencing Current Assets Collateral,
               Documents, (B) to the extent evidencing Current Assets Collateral, Instruments,
               (C) to the extent related to Current Assets Collateral, General Intangibles, (D) to
               the extent related to Current Assets Collateral, Commercial Tort Claims, and (E)
               to the extent related to Current Assets Collateral, Supporting Obligations and all
               other forms of obligations owing to any Grantor or in which any Grantor may
               have any interest, however created or arising and whether or not earned by
               performance;
       (v)     all Letters of Credit and Letter-of-Credit Rights supporting payment of any
               Current Assets Collateral;
       (vi)    to the extent not otherwise included above, all Records evidencing any of the
               foregoing; and
                                                 6
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 7 of 21 PageID #: 10272



       (vii)   all Proceeds and products of each of the foregoing and all accessions to,
               substitutions and replacements for, and rents, profits and products of, each of the
               foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
               guaranty payable to such Grantor from time to time with respect to any of the
               foregoing.
(CA3033, § 1.02 (emphasis added)). The Intercreditor Agreement defines “Accounts,”

“Inventory,” “Proceeds,” “Money,” and “General Intangibles” in the same manner as the ICBCS

Pledge Agreement. “Term Loan Priority Collateral” is defined as all “Collateral that is not SOA

Priority Collateral or Excluded Property.” (CA3050, § 1.02 (emphasis added)). 3

               5. The Policy

       On January 18, 2019, the XL Insurance America, Inc. issued Insurance Policy No.

US00064117PR18A (the “Policy”) to the PES Parties and their affiliates for the period

November 1, 2018 to November 1, 2019. The Policy includes both property damage coverage

(the “PD Policy”) and business interruption coverage (the “BI Policy”). (See, e.g., CA3095 at ¶

9). Though they are two parts of a single policy, the PD Policy and BI Policy insure against

different risks and are set forth in entirely separate sections of the Policy. The PD Policy, set

forth in Section I of the Policy (“Section I”), insures against “all risks of direct physical loss or

damage” occurring with respect to “Real and Personal Property of the Insured of every kind and

description,” with certain enumerated types of property and perils expressly excluded. (CA1351,

§ 1, ¶¶ 1, 3). The BI Policy, set forth at Section II of the Policy (“Section II”), insures against

“actual loss sustained by the Insured resulting from the necessary interruption of business caused

by direct physical loss or damage, by a peril insured against, to property insured herein….”

(CA1373, § 2, ¶ 1).

       B.      Current Chapter 11 Cases


3
  The Intercreditor Agreement sets forth certain assets that are subject to ICBCS’s exclusive
security interest. (CA3050, 3063, Intercreditor Agmt. §§ 1.02; 9.01). Such assets are not at
issue in this appeal.
                                                 7
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 8 of 21 PageID #: 10273



         On June 21, 2019, a catastrophic explosion occurred at the Debtors’ Girard Point refining

facility (the “Big Explosion”). (CA1703). Shortly thereafter, the Debtors announced that they

would cease operating their refining complex, and re-entered bankruptcy on July 21, 2019. (Id.)

The Debtors are currently in the process of collecting on their claims under both the PD Policy

and the BI Policy for losses caused by the Big Explosion. (CA1704). As part of the Debtors’

bankruptcy cases, on July 23, 2019, the Bankruptcy Court entered an order authorizing the

Debtors to enter into debtor-in-possession financing with the Term Loan Lenders on an interim

basis (the “Interim DIP Order”). (IA063). The Interim DIP Order required that the Debtors seek

entry of an order determining that all proceeds of the Policy paid in connection with the Big

Explosion (the “June 21 Insurance Proceeds”) constitute “Term Loan Priority Collateral.”

(IA106, ¶ 19(c)(xii)). 4

         C.      The Adversary Proceeding

         On August 7, 2019, the Debtors and Appellant initiated an adversary proceeding seeking

a declaration that all June 21 Insurance Proceeds constitute Term Loan Priority Collateral. (See

CA0018-19, Compl. ¶¶ 95-101). ICBCS answered the complaint, and asserted a counterclaim

seeking a declaration that the BI Proceeds are SOA Priority Collateral. ICBCS moved for

summary judgment and the Debtors and Appellant moved for judgment on the pleadings on the

issue of whether the BI Proceeds constitute SOA Priority Collateral or Term Loan Priority

Collateral. After oral argument, the Bankruptcy Court issued the Opinion and Order granting

summary judgment to ICBCS and declaring that “ICBCS’s liens [in the BI Proceeds] have

priority over the liens belonging to the Term Loan Agent.” PES Holdings, 2020 WL 1047768, at

*22. The Bankruptcy Court stated:

         Clearly, business interruption insurance proceeds are meant to replace the business
         income that would have been generated in the absence of a shutdown. Business income
4
    The insurance proceeds paid on the PD Policy (“PD Proceeds”) are not at issue in this appeal.
                                                 8
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 9 of 21 PageID #: 10274



        “normally take the form of cash, accounts receivable or a chose in action,” all of which
        ICBCS has a first-priority interest in pursuant to the ICBCS Security Agreement and
        Intercreditor Agreement, with the caveat that ICBCS has a first-priority interest in
        Debtors’ Money and General Intangibles as they relate to Inventory or Accounts….
        ICBCS also has a first-priority interest in the Debtors’ inventory, which is the “tangible
        income-producing property of the business.” Because ICBCS has a first-priority interest
        in the Debtors’ Accounts, Inventory, and General Intangibles and Money as it relates to
        Accounts and Inventory, ICBCS has a perfected security interest that takes priority over
        the Term Loan Agent’s perfected security interest.

Id. at *23.

        Appellant filed a timely notice of appeal. (D.I. 1). The Debtors originally joined in the

notice of appeal, but moved to withdraw once the debtor-in-possession financing extended by the

Term Loan Lenders was paid in full. I granted the motion to withdraw. (See D.I. 13, 24). The

appeal is fully briefed. (D.I. 14, 26, 28). I held oral argument. (D.I. 31).

II.     JURISDICTION AND STANDARD OF REVIEW

        This Court has jurisdiction under 28 U.S.C. § 158(a)(1) over “final judgments, orders,

and decrees.” A bankruptcy court’s legal conclusions, including a grant or denial of summary

judgment, are reviewed de novo. See In re Revel AC Inc., 909 F.3d 597, 601 (3d Cir. 2018).

Summary judgment is proper “if the moving party shows that ‘there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” Tundo v. City. of

Passaic, 923 F.3d 283, 286-87 (3d Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). In reviewing a

motion for summary judgment, courts must “view the facts in the light most favorable to the

[party opposing the motion] and [draw] all reasonable inferences in that party’s favor.” Id. at

287 (alteration in original) (internal quotations and citation omitted).

III.    PARTIES’ CONTENTIONS

        The Term Loan Pledge Agreement granted Appellant security interests in substantially

the same collateral –- the Common Collateral –- as those subject to ICBCS’s security interests.

(CA2988-89, Term Loan Pledge Agmt. § 2.1). There is no dispute that, under the Intercreditor

                                                  9
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 10 of 21 PageID #: 10275



 Agreement, ICBCS has first priority secured interest in the subset of the Common Collateral that

 is defined as SOA Priority Collateral, and Appellant has first priority security interest in any

 Common Collateral that does not fall under the definition of SOA Priority Collateral:

 Appellant’s Term Loan Priority Collateral is defined as all “Collateral that is not SOA Priority

 Collateral.” (CA3050, § 1.02 (emphasis added)). With the exception of certain “SOA Separate

 Assets and Collateral” 5 that are not at issue in this appeal, Appellant takes the position that there

 is no Common Collateral that falls under the definition of SOA Priority Collateral that would

 entitle ICBCS to any of the BI Proceeds from the Policy’s business interruption coverage. (See

 D.I. 31 at 9:13-17). Appellant argues that the Bankruptcy Court’s declaration that ICBCS has a

 first priority lien on the BI Proceeds was erroneous because the Debtors’ BI coverage insures

 against only physical damage or loss to income-producing property, and does not cover the loss

 of hypothetical future Accounts or damage or loss to Inventory. (D.I. 14 at 2, 18-25; D.I. 28 at

 14-16).

           In the view of ICBCS, the appeal presents a straightforward issue of contract

 interpretation: the Intercreditor Agreement unambiguously grants ICBCS a first priority security

 interest in SOA Priority Collateral, and the BI Proceeds fall squarely within the definition of

 SOA Priority Collateral definition for four independent reasons: (1) the BI Policy is a General

 Intangible related to Current Assets Collateral, and the BI Proceeds are “Proceeds” of the BI

 Policy (D.I. 26 at 14-18); (2) the BI Proceeds are “Money” related to Current Assets Collateral

 (id. at 20-21); (3) the BI Proceeds are “Proceeds of … insurance payable … with respect to”

 Current Assets Collateral and other business income assets (id. at 21); and (4) the BI Proceeds

 are “Proceeds” of the Debtors’ Accounts and other business income assets (id. at 21-27). ICBCS




 5
     See CA3050, 3063, Intercreditor Agmt. §§ 1.02; 9.01.
                                                 10
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 11 of 21 PageID #: 10276



 states that Appellant’s arguments ignore the language of the Intercreditor Agreement and Policy

 and the nature of the parties’ relationships with the Debtors. (Id. at 3).

 IV.    ANALYSIS

 A.     The Bankruptcy Court Correctly Determined that the Intercreditor Agreement
        Grants ICBCS a First Priority Security Interest in All BI Proceeds

        The Intercreditor Agreement grants ICBCS a first priority interest in “SOA Priority

 Collateral,” which is defined to include, among other things, Accounts (defined to include a

 “right to payment … for property that has been or is to be sold”) and Inventory (defined to

 include “goods … held by a person for sale”), as well as essentially all assets related to Accounts

 and Inventory, such as General Intangibles (defined to include insurance policies) and Money.

 SOA Priority Collateral also includes Proceeds (defined to include “insurance payable by reason

 of the loss … of,” and “whatever is … distributed on account of, collateral”) of, and insurance

 payable with respect to, Accounts and Inventory and assets related to Accounts and Inventory.

 Essentially, SOA Priority Collateral includes all of the Debtors’ assets that represent, embody, or

 are exchanged for the Debtors’ business income.

        The Intercreditor Agreement’s definition of SOA Priority Collateral plainly includes the

 BI Proceeds. Under the Policy, the purpose of the BI Proceeds is to compensate for the absence

 of Accounts and Money (i.e., business income) that the Debtors would have generated through

 the sale of Inventory but for the Big Explosion. Thus, the BI Proceeds are the Proceeds of a

 General Intangible (i.e., the BI Policy) related to Accounts and Inventory. The BI Proceeds are

 also “Money” related to Accounts and Inventory. The BI Proceeds are also “Proceeds” of

 insurance payable with respect to Accounts and Inventory and other business income assets

 constituting SOA Priority Collateral. The BI Proceeds are also Proceeds of Accounts and other

 business income assets constituting SOA Priority Collateral. Any one of these reasons, standing


                                                  11
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 12 of 21 PageID #: 10277



 alone, places the BI Proceeds squarely within the Intercreditor Agreement’s definition of SOA

 Priority Collateral.

        1.      The BI Policy Is a General Intangible Related to Current Assets Collateral,
                Including Accounts and Inventory, and the BI Proceeds Are “Proceeds” of
                the BI Policy

         SOA Priority Collateral includes “to the extent related to Current Assets Collateral,

 General Intangibles.” The Intercreditor Agreement defines “General Intangibles” to include all

 of the PES Parties’ “rights, title and interest in, to and under all Contracts and insurance

 policies.” (CA3029, Intercreditor Agmt. § 1.02 (emphasis added); CA2280, ICBCS Pledge

 Agmt. § 1.1(c) (emphasis added)). The BI Policy is thus a General Intangible, and Appellant

 does not dispute this point. (See D.I. 14 at 28). Rather, Appellant argues that General

 Intangibles are SOA Priority Collateral—i.e., collateral in which ICBCS has a first priority

 lien—only “to the extent related to Current Assets Collateral,” which means the Debtors’ “now

 existing or hereinafter arising (i) Accounts; (ii) Inventory, including all raw materials, work in

 process and finished goods, relating to any of the foregoing items in this clause (ii).” Id.

 According to Appellant, the key question is not whether the BI Proceeds are a General

 Intangible, but whether they are “related to” Accounts or Inventory.

        The BI Policy is “related to Current Assets Collateral,” which includes “now existing or

 hereinafter arising Accounts [and] Inventory.” The Intercreditor Agreement defines “Account”

 as “a right to payment of a monetary obligation, whether or not earned by performance, (i) for

 property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, [or]

 (ii) for services rendered or to be rendered ….” NYUCC § 9-102(a)(2). “Inventory” is defined

 as “goods, … which: (A) are leased by a person as lessor; (B) are held by a person for sale or

 lease or to be furnished under a contract of service; (C) are furnished by a person under a

 contract of service; or (D) consist of raw materials, work in process, or materials used or

                                                  12
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 13 of 21 PageID #: 10278



 consumed in a business.” Id. § 9-102(a)(48). Under the plain terms of these definitions, the BI

 Policy is “related to”—indeed, directly concerned with—Accounts and Inventory. The BI Policy

 covers “actual loss sustained by the Insured resulting from the necessary interruption of business

 caused by direct physical loss or damage …” (CA1373-74, Policy § 2, ¶¶ 1, 8). In other words,

 the BI Policy insures against the loss of Accounts (i.e., rights to payment) that the Debtors would

 have generated but for their inability to generate and sell Inventory. The BI Policy is therefore

 “related to” Accounts and Inventory under any interpretation of the phrase, and certainly the

 broad formulation applied by New York courts. See, e.g., Allied Irish Banks, p.l.c. v. Bank of

 Am., N.A., 875 F. Supp. 2d 352, 356 (S.D.N.Y. 2012) (interpreting “related to” and “with respect

 to” broadly to mean “ha[ving] a connection with” or “reference to.”).

        Moreover, the BI Proceeds are “Proceeds” of the BI Policy. SOA Priority Collateral

 includes not only General Intangibles related to Accounts and Inventory, but also all Proceeds of

 such General Intangibles. (CA3033, § 1.02). “Proceeds” is defined by the Intercreditor

 Agreement and the NYUCC to include “whatever is collected on, or distributed on account of,

 collateral.” NYUCC § 9-102(a)(64). Appellant does not dispute that the BI Proceeds, which are

 “collected on,” and “distributed on account of,” the BI Policy, are Proceeds of the BI Policy.

 Thus, the BI Proceeds, like the BI Policy, are SOA Priority Collateral.

        Appellant raises several arguments on appeal. Appellant’s main argument is that the time

 element coverage component of the Policy expressly excludes coverage of Accounts and does

 not compensate for physical damages/losses to the hydrocarbon products themselves (i.e.,

 Inventory). The Policy has several forms of time element coverage (see CA1373-74, Policy § II

 – Time Element Coverage ¶¶ 1-6), including with respect to BI insurance:

        This Section of the Policy covers actual loss sustained by the Insured resulting from the
        necessary interruption of business caused by direct physical loss or damage, by a peril
        insured against, to property insured herein, occurring during the Term of Insurance.

                                                 13
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 14 of 21 PageID #: 10279



 (CA1373, Policy, § II – Time Element Coverage ¶ 1) (emphasis added)). Based on this

 language, Appellant argues that “the BI coverage is integrally related to the physical damage

 coverage,” “is additional coverage against the same physical damage or loss to the same physical

 property,” and is “not a separate policy.” (D.I. 14 at 14-15). Thus, according to Appellant,

 “Accounts are not insured under the Policy’s BI coverage because they are not a tangible asset

 that can be physically lost or damaged.” (Id. at 15).

        I do not ascribe the same import to the “direct physical loss or damage” language

 contained in the Time Element Coverage provision. I do not read the Time Element Coverage

 provision as limiting business interruption coverage, for the “actual loss sustained by the

 Insured,” to only “property that can be physically lost or damaged,” as Appellant urges. A more

 logical reading of this provision is that “direct physical loss or damage” to property insured

 under the Policy, which results in the “necessary interruption of business,” triggers coverage for

 actual losses sustained by the Insured during the business interruption. Certainly, to trigger

 coverage under either the Section I or Section II, there has to be physical damage to insured

 property. However, the loss that is being insured in Section II is the loss of Accounts.

 Appellant’s reading would render useless the BI coverage that ICBCS required in connection

 with its participation in the Intermediation Facility.

        Appellant next argues that the Policy expressly excludes “Accounts” as covered property,

 and separately provides for a “coverage extension” to insure “Accounts Receivable” against

 losses resulting only from physical damage to or loss of the physical records that memorialize

 them. I disagree. While Appellant is correct that the portion of the Policy setting forth the PD

 Policy (Section I) excludes coverage for “physical loss or damage” to “accounts” (see CA1366),

 that exclusion is expressly limited to that section of the Policy. Id. (“This section of the Policy

 does not cover physical loss or damage to … accounts ….”). The separate section setting forth

                                                   14
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 15 of 21 PageID #: 10280



 the BI coverage (Section II) (see CA1373) has no such exclusion. Nor would such an exclusion

 make sense in the context of the BI Policy, given that (i) the BI Policy does not protect against

 physical loss or damage (that is what the PD Policy does), and (ii) as even Appellant has

 acknowledged, the very purpose of the BI Policy is to “insure[] against the temporal absence of

 [A]ccounts.” (See CA3188, ¶ 57 (emphasis removed)).

        Appellant’s reliance on the Policy’s “coverage extension[]”—in a separate section of the

 Policy (“Section III”)—is also unavailing. (CA1378, Policy § III – Coverage Extensions ¶ 1

 (discussing coverage of accounts receivable separately as a “coverage extension”)). According

 to Appellant, the Policy’s separate coverage of “Accounts Receivable” in the “coverage

 extension” expressly limits any recovery for damages or losses to those situations where the

 Debtor “is unable to effect collection thereof as a result of physical loss or damage to records of

 accounts receivable.” (D.I. 14 at 15-16). Appellant therefore argues that “ICBCS’s first priority

 interest in Accounts has nothing to do with BI coverage proceeds. It is instead limited under the

 plain meaning of the Policy to proceeds stemming from physical losses or damages to the

 records of existing accounts, and not to accounts that never came into existence.” (Id. at 15-16).

 The coverage extension, however, says nothing about limiting the coverage provided by Section

 II. (CA1378). I agree with ICBCS that such a strained interpretation of the coverage extension

 would alter the fundamental nature of the BI Policy as insuring against the loss of Accounts.

        As ICBCS correctly points out, Appellant has acknowledged the relationship between the

 BI Policy and Accounts and Inventory below and in its appeal brief. (CA3188, ¶ 57 (“[B]usiness

 interruption policy ‘insures against the temporal absence of accounts’”) (emphasis in original);

 D.I. 14 at 18 (stating “the purpose of business interruption insurance is to compensate for

 income,” i.e., Accounts and Money generated from the Sale of Inventory). ICBCS cites several

 other independent authorities that also confirm this connection, including MNC Commercial

                                                  15
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 16 of 21 PageID #: 10281



 Corp v. Rouse, 1992 WL 674733, at *1 (W.D. Mo. Dec. 15, 1992), in which the court found that

 because “[t]he purpose of the business interruption proceeds was to compensate for lost business

 income that would have been generated but for the fire,” the security interest of a creditor with a

 lien on “cash, accounts receivable or a chose in action,” as well as “inventory and raw

 materials,” extended to business interruption insurance proceeds).

        Finally, Appellant argues that the BI Policy Proceeds cannot be “related to” Inventory.

 (D.I. 14 at 16-17). Appellant argues that the Policy’s BI coverage has a 60-day “retention”

 period, and the first sixty days of BI losses are not covered. (See CA1353-54, Policy Decl. ¶ 6.)

 “Because the Inventory, like the water in a flowing river, was continually being replaced as the

 refinery operated,” Appellant argues, “any Inventory destroyed in the explosion, or its fruits,

 would have been sold within the next sixty days.” (Id. at 17). I reject this argument as well.

 SOA Priority Collateral includes, inter alia, all General Intangibles related to Current Assets

 Collateral. “Current Assets Collateral,” in turn, comprises all “now existing or hereinafter

 arising” Accounts and Inventory. (CA3033, Intercreditor Agmt. § 1.02 (emphasis added)).

 Thus, Appellant’s assertion that SOA Priority Collateral is limited to BI Proceeds paid on

 account of Inventory that existed as of the date of the Big Explosion, and does not extend to BI

 Proceeds paid on account of Inventory that would have been generated but for the fire, cannot be

 reconciled with the language of the Intercreditor Agreement.

        2.      The BI Proceeds Are “Money” Related to Current Assets Collateral

        The BI Proceeds are also SOA Priority Collateral because they are Money “related to”

 Accounts and Inventory. (CA3033, Intercreditor Agmt. § 1.02). “Money” is defined as “a

 medium of exchange currently authorized or adopted by a domestic or foreign government.” Id.

 The BI Proceeds, which will take the form of cash payments, undoubtedly constitute Money.

 And, as explained above, the BI Proceeds “relate to” Accounts and Inventory because they are

                                                 16
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 17 of 21 PageID #: 10282



 intended to compensate for the Debtors’ loss of Accounts as a result of their inability to generate

 and sell Inventory. See MNC, 1992 WL 674733, at *1. As such, the BI Proceeds are SOA

 Priority Collateral.

        3.      The BI Proceeds are “Proceeds of … insurance payable … with respect to”
                Current Assets Collateral

        The Intercreditor Agreement’s definition of SOA Priority Collateral also includes

 “Proceeds of … insurance … payable … with respect to any of the foregoing.” (CA3033, §

 1.02). “[T]he foregoing” refers to “Current Assets Collateral” and other business income assets

 constituting SOA Priority Collateral (such as Money and General Intangibles related to Current

 Assets Collateral). (Id.) This language plainly encompasses BI Proceeds, as they are Proceeds

 of insurance that is intended to compensate for (and thus are “payable … with respect to”) the

 loss of Accounts and other business income assets caused by the Big Explosion.

        4.      The BI Proceeds Are “Proceeds” of the Debtors’ Accounts

        The BI Proceeds also constitute SOA Priority Collateral because they are “Proceeds” of

 Accounts and other business income assets constituting SOA Priority Collateral. The

 Intercreditor Agreement states that SOA Priority Collateral includes “Proceeds” of the assets

 included in the SOA Priority Collateral definition. “Proceeds” are defined to include, inter alia,

 “insurance payable by reason of the loss … of,” and “whatever is … distributed on account of,

 collateral.” NYUCC § 9- 102(a)(64) (emphasis added). The BI Proceeds are “distributed on

 account of,” and “insurance payable by reason of the loss of,” the Accounts and other business

 income assets that the Debtors would have generated but for the Big Explosion, which makes

 them “Proceeds” of those Accounts and other business income assets. Appellant again argues

 that the BI Proceeds are not Proceeds of Accounts because Accounts are excluded from the

 Policy. (D.I. 14 at 22 n.17). For the reasons set forth above, this argument is rejected.


                                                 17
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 18 of 21 PageID #: 10283



        ICBCS relies on the MNC case. There, a bankruptcy trustee challenged the right of a

 secured creditor (“MNC”) to funds received under a debtor’s business interruption insurance

 policy. See MNC Commercial Corp., 1992 WL 674733, at *1. In finding that the creditor held a

 lien on the funds, the court reasoned that:

        The purpose of the business interruption proceeds was to compensate [the debtor] for lost
        business income that would have been generated but for the fire. Business income
        normally takes the form of cash, accounts receivable or a chose in action – all of which
        MNC has a security interest in pursuant to the Security Agreement. More importantly,
        MNC also took a security interest in the tangible income-producing property of the
        business, which was [the debtor’s] inventory and raw materials ... MNC’s right to the
        insurance proceeds is based upon MNC’s security interest in [the debtor’s] business
        assets, which would otherwise represent, embody, and/or generate [the debtor’s] business
        income. Consequently, the insurance proceeds paid from the Business Interruption
        Policy are derivative proceeds under § 9-306(1), and, therefore, are subject to MNC’s
        perfected security interest under the Security Agreement.

 Id. at *1. I find the MNC case instructive. MNC’s reference to “§ 9-306(1)” refers to the

 definition of “Proceeds” under the Uniform Commercial Code adopted by Missouri and

 Maryland, which is substantially identical to the “Proceeds” definition in the NYUCC.

        5.      Appellant’s Remaining Arguments Are Unavailing

        Appellant makes a separate argument that the purpose of the BI Proceeds is to replace

 income, thus the operative question must be “which assets are income-producing assets?” (D.I.

 14 at 19-21). This question is not rooted in any language found in the Intercreditor Agreement.

 The Intercreditor Agreement is clear that assets constituting business income, and the BI

 Proceeds that are intended to replace it, are SOA Priority Collateral. Moreover, I agree with

 ICBCS that, although the Debtors’ real estate, equipment, and fixtures were utilized in creating

 the finished products that the Debtors then sold for business income, that does not make the

 finished products, the resulting business income they are exchanged for, or the BI Proceeds




                                                18
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 19 of 21 PageID #: 10284



 intended to compensate for the loss of such business income, “Proceeds” of the real estate,

 equipment, or fixtures. 6

        Finally, I agree with ICBCS that Appellant’s reliance on In re Montreal, which held that

 a secured creditor did not hold a perfected security interest in proceeds from a debtor’s business

 interruption insurance policy, is misplaced. (See D.I. 14 at 20-23) (citing In re Montreal, Me. &

 Atl. Ry., Ltd., 521 B.R. 703, 710 (B.A.P. 1st Cir. 2014) (“Montreal I”), aff’d, In re Montreal, Me.

 & Atl. Ry., Ltd., 799 F.3d 1 (1st Cir. 2015) (“Montreal II”)). As the Bankruptcy Court explained,

 “the secured creditor in Montreal held only a limited security interest,” and not the broad

 security interest that both ICBCS and Appellant hold in almost all of the Debtors’ assets. PES

 Holdings, 2020 WL 1047768, at *22 n.24. Additionally, the creditor in Montreal argued only

 that the insurance policy was part of its original collateral, and thus “the ‘proceeds’ exception

 [wa]s not at issue in th[e] case.” Montreal I, 521 B.R. at 711. By contrast, here, ICBCS’s

 entitlement to the BI Proceeds is based on the fact that they are derivative of other identified

 collateral in which ICBCS has a first priority interest—i.e., General Intangibles (including the BI

 Policy itself), and Accounts and other business-income related assets.

        Moreover, Montreal held that the Maine UCC precluded a creditor from taking a security

 interest in an insurance policy by filing a UCC-1 financing statement, and that the creditor had



 6
   See In re Strick Chex Columbus Two, LLC, 542 B.R. 914, 919 (N.D. Ga. 2015) (“[R]evenues
 generated by a business are not the proceeds of the real property upon which the business is
 located.… Nor does using equipment to create a good make the revenue generated by the sale of
 that good ‘proceeds’ of the equipment.”) (internal quotations omitted); Periphery Loungewear,
 Inc. v. Kantron Roofing Corp., 190 A.D.2d 457, 461 (N.Y. App. Div. 1993) (“[F]rom the
 perspective of insurance coverage, the concept of business interruption loss is one wholly distinct
 and separate from property damage.”); Citizens Sav. & Loan Ass’n of N.Y. v. Proprietors Ins.
 Co., 78 A.D.2d 377, 378-82 (N.Y. App. Div. 1981) (holding that a mortgagee had no security
 interest in business interruption insurance proceeds because “[i]n order to establish the existence
 of an insurable interest in the business, as opposed to the real and personal property with which
 that business is transacted, an insured must be able to show that he is liable to suffer pecuniary
 loss from the interruption of the business”).
                                                  19
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 20 of 21 PageID #: 10285



 failed to perfect its interest in the policy and proceeds under Maine common law. Montreal I,

 521 B.R. at 706, 711, 714; Montreal II, 799 F.3d 1, 5; Me. Rev. Stat. Ann. tit. 11, § 9–

 1109(4)(h). That is not the case here. Here, the Policy named ICBCS as a loss payee, additional

 insured, and mortgagee, which, under New York law, resulted in the perfection of ICBCS’s

 security interest in the Policy. See Badillo v. Tower Ins. Co. of New York, 92 N.Y.2d 790, 795-

 96 (1999). Finally, Montreal is irrelevant to ICBCS’s arguments that the BI Proceeds are SOA

 Priority Collateral because they are (i) Proceeds of a General Intangible related to Current Assets

 Collateral, with “General Intangibles” expressly defined to include insurance policies, (ii) Money

 related to Current Assets Collateral, and (iii) Proceeds of insurance payable with respect to

 Current Assets Collateral or other business income assets—unlike this case, the security

 agreement in Montreal did not provide the creditor with a lien on such assets.

 B.     The Parties’ Relationship and Other Agreements Further Support the Ruling

        Although not necessary to my decision, the Court agrees with ICBCS that the SOA and

 Term Loan Credit Agreement further support the parties’ understanding and intention that any BI

 Proceeds would constitute SOA Priority Collateral. First, the SOA expressly requires the

 Debtors to maintain business interruption insurance and name ICBCS as an additional insured,

 loss payee, and mortgagee in the BI Policy, whereas the Term Loan Credit Agreement requires

 the Debtors to maintain only real and personal property insurance. (See CA1810, 1818-19,

 1823-24, 2201, 2208 (SOA §§ 10.04, 10.12(b), 8.16, Schedules 10.04, 8.16); CA2404-05, 2409 §

 5.05(c); 5.11(b)). Second, section 2.06 of the Term Loan Credit Agreement requires the PES

 Parties to prepay the Term Loan if they receive more than $5 million from Asset Sales or

 Recovery Events (as defined by the Term Loan Credit Agreement) in a fiscal year, but, in

 recognition of ICBCS’s first priority interests, expressly carves out the proceeds of BI insurance

 from the funds that would trigger such mandatory prepayments or be used to fund them.

                                                 20
Case 1:20-cv-00363-RGA Document 32 Filed 01/04/21 Page 21 of 21 PageID #: 10286



 (CA2357-58, 2371, §§ 1.01, 2.06(b)). The proceeds of property damage insurance, in contrast,

 are not so carved out. (Id.) The terms of Appellant’s credit agreement undercut its arguments

 here.

         Appellant disagrees, arguing that the “Term Loan Agent’s first priority interest to the BI

 Proceeds is wholly consistent with the nature of the Debtors’ business and credit arrangement

 [because] [t]he Term Loan Lenders have historically funded, among other things, the Debtors’

 ongoing business and capital improvements at the Refining Complex, while ICBCS supplied the

 Debtors with crude and non-crude feedstock.” (D.I. 14 at 26). The Court notes the Debtors’

 repeated representations that the “viability of [their] business is substantially dependent on their

 ability to have access to intermediation arrangements,” which “reduce[] … the working capital

 investment required to operate the Debtors’ refining business as well as the Debtors’ exposure to

 commodity price volatility.” (CA0006, ¶ 29; IA043, ¶ 1). Given the crucial role that ICBCS

 played in the Debtors’ ability to generate business income, it makes sense that the parties agreed

 that ICBCS would have a first priority interest in the Debtors’ business income assets—including

 the BI Proceeds—to secure the PES Parties’ obligations under the SOA. As set forth above, the

 Intercreditor Agreement is unambiguous in granting ICBCS this priority.

 V.      CONCLUSION

         For the reasons explained above, the Bankruptcy Court correctly determined that the

 dispute is governed by the Intercreditor Agreement, which unambiguously grants ICBCS a first

 priority interest in the BI Proceeds. A separate order shall be entered.




                                                  21
